NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
            in the limited circumstances allowed under Rule 23(e)(1).

                                       2022 IL App (3d) 190375-U

                                Order filed October 25, 2022
      ____________________________________________________________________________

                                                  IN THE

                                    APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF                      )       Appeal from the Circuit Court
      ILLINOIS,                                       )       of the 9th Judicial Circuit,
                                                      )       Knox County, Illinois.
             Plaintiff-Appellee,                      )
                                                      )       Appeal No. 3-19-0375
             v.                                       )       Circuit No. 18-CF-176
                                                      )
      JONATHAN I. KELLY,                              )
                                                      )       Honorable Scott Shipplett,
             Defendant-Appellant.                     )       Judge, Presiding.
      ____________________________________________________________________________

             JUSTICE PETERSON delivered the judgment of the court.
             Justices Holdridge and Hauptman concurred in the judgment.


                                                 ORDER

¶1          Held: (1) The court did not err in denying defendant’s motion for a mistrial.
                  (2) Defendant forfeited the argument that the first degree murder and
                  unlawful possession of a weapon by a felon charges should have been
                  severed. (3) Defense counsel did not provide ineffective assistance. (4) The
                  State’s purported misconduct does not require reversal. (5) Cumulative
                  error did not deprive defendant of his right to a fair trial. (6) Defendant’s
                  sentence is proper.

¶2          Defendant, Jonathan I. Kelly, appeals his convictions and sentences for first degree murder

     and unlawful possession of a weapon by a felon (UPWF). Defendant argues that (1) the court erred
     by denying his motion for mistrial after the State failed to timely disclose a statement by one of its

     witnesses; (2) the court erred by allowing the State to try him for first degree murder and UPWF

     in the same trial because the introduction of the underlying felony for the UPWF charge prejudiced

     him; (3) defense counsel provided ineffective assistance by failing to request an accomplice

     witness jury instruction; (4) the prosecutor committed misconduct by telling jurors they would

     hear certain evidence and then failed to present it and improperly tried to lead its own witness in

     an attempt to elicit the evidence; (5) the cumulative effect of these errors deprive him of a fair trial;

     and (6) his 75-year sentence should be reduced or remanded for resentencing. We affirm.

¶3                                            I. BACKGROUND

¶4           The State charged defendant with three counts of first degree murder (720 ILCS 5/9-

     1(a)(1), (a)(2) (West 2018)) and one count each of aggravated discharge of a firearm (id. § 24-

     1.2(a)(2)) and UPWF (id. § 24-1.1(a)). Regarding the first degree murder charges, the indictment

     alleged that defendant personally discharged a firearm.

¶5           Prior to trial, the State filed a motion in limine seeking to introduce evidence of defendant’s

     prior conviction for unlawful possession of a controlled substance in order to prove defendant’s

     status as a felon to sustain the UPWF charge. Defense counsel acknowledged the State “should be

     allowed to introduce it” if the court was going to allow the State to proceed with the UPWF charge.

     He continued “[m]y objection is to them proceeding with the [unlawful use of a weapon by a] felon

     count wherein there is no weapon that’s going to be produced at trial and I believe that the

     prejudicial effect of proceeding with that in conjunction with the murder trial outweighs the

     probative value.” The State characterized this argument as a motion to dismiss the UPWF charge

     and the defense did not object to that characterization. The court granted the motion in limine and

     denied defendant’s apparent motion to dismiss. After the State provided a copy of the sentencing


                                                        2
     order it intended to introduce as evidence of the prior felony, defense counsel objected to the form

     because some features contained in the order in conjunction with other evidence that would be

     presented at trial would make defendant “look like more of a lawbreaker.” The State offered to

     stipulate that defendant was a convicted felon and indicated that such a stipulation would then

     prevent the State from introducing the sentencing order. The court determined that either a redacted

     copy of the sentencing order could be introduced to the jury or defendant could stipulate to the

     prior felony.

¶6          The matter proceeded to a jury trial. During opening statements, the prosecutor told the

     jury that it would hear from Leonard McGee that he asked defendant what happened, and defendant

     said, “I fucked up.”

¶7          Testimony during trial established that on April 1, 2018, Jenni McGruder, while outside of

     a pub, sustained a gunshot wound to the head that caused her death. Officers retrieved three shell

     casings from the scene. The three shell casings were fired from the same firearm. A bullet

     recovered from Jenni’s body could have come from the shell casings. The area outside of the pub

     where the shooting took place was well lit.

¶8          Outside of the pub, as Michael McGruder was walking to Quincy Morrison’s car with Jenni

     and Morrison, he heard two or three gunshots. While walking north, Michael heard the gunshots

     coming from behind him. He ducked and went to the ground. After getting up and realizing he was

     okay, he saw Jenni lying on her stomach. As he was standing over Jenni, a person in white and

     orange clothing ran past him. The person had a dark colored handgun on their “right side.” The

     person deliberately displayed the gun toward Michael “sort of like taunting [Michael] with it.” The

     person did not make any statements, but he smiled at Michael. Michael was not able to identify




                                                      3
       the person from a photographic lineup. Michael also did not know if the photographic lineup

       contained a picture of defendant.

¶9            Morrison observed a commotion outside of the pub. He did not recognize anyone involved

       in that commotion and defendant was not part of the group involved. He overheard someone

       involved say they were going to get a gun “and shoot the place up.” Morrison decided to leave the

       pub and attempted to get everyone he went to the pub with to leave. He, Jenni, and Michael began

       walking toward Morrison’s car. Morrison heard tires squealing and when he turned around, he saw

       “sparks come flying from a gun.” The sparks came from behind him, which was south of him.

       Morrison heard three gunshots. Morrison saw a van “[a]t the end where the shots came from.” He

       ducked and began running toward his car. After he arrived at his car, he saw an individual run by

       him. Morrison identified this person as defendant. He knew defendant and was familiar with him

       from playing basketball with him. Defendant was running north. Morrison made eye contact with

       defendant and began yelling at defendant “that he was bogus, *** that he wasn’t shit, that what he

       did was foul, and as [defendant] was running by he told [Morrison] that [Morrison] better not say

       anything.” Defendant was wearing light-colored clothing and “was trying to cuff a gun into his

       pocket or his waistband.” Morrison did not see a gun at that time but saw defendant putting

       something on his right side. He did not see defendant shoot a gun. Morrison had one alcoholic

       beverage while at the pub.

¶ 10          McGee admitted he had prior felony convictions and that he was on probation. He was

       familiar with defendant and had known him for approximately two years prior to the shooting. On

       the night of the shooting, McGee had one or two shots at a bar prior to going to the pub and had

       two shots at the pub. At the pub, McGee observed a fight between defendant and Garret Mixon.

       After the fight, defendant left the pub. McGee also left the pub, but received a call from defendant


                                                        4
       telling him to return because associates of Mixon were trying to fight an associate of theirs, Sko.

       McGee returned and as he was walking toward the pub, he observed Sko with blood on his face.

       At that time, defendant pulled up in a white van. Defendant was the driver. The headlights were

       “beaming *** on Sko’s face.” Defendant “just jumped out, he jumped out the van and just started

       running and shooting.” McGee saw defendant holding a black semiautomatic firearm. Defendant

       fired two or three shots. He was shooting north toward a crowd of people. McGee was

       approximately 10 feet from defendant when he exited the white van. When defendant was running

       and shooting McGee saw a body fall. Defendant ran north and ran past the person who fell.

¶ 11          McGee entered his car and picked up defendant. McGee stated that was “dumb,” but he

       “was just calling myself trying to help somebody.” McGee did not see a firearm when defendant

       entered McGee’s car. He only saw defendant with a gun when defendant pulled up at the pub and

       started shooting. Defendant wanted McGee to take him out of town; McGee took defendant to a

       motel in Davenport, Iowa. McGee paid for defendant’s motel room and gave him a prepaid phone.

       McGee did not see what happened to the white van. During the trip to the motel, defendant made

       a statement to McGee that “he couldn’t believe that they provoked him.” McGee testified that

       defendant did not make any other statements about his actions that night. The State then asked if

       McGee recalled defendant ever saying, “I messed up” or “I fucked up,” and defense counsel

       objected on the basis of leading. The court sustained the objection and defendant did not provide

       an answer.

¶ 12          McGee spoke to police about the shooting in an interview that lasted approximately an

       hour. He admitted that he lied for approximately the first 45 minutes because he had concerns

       about being on probation and he was afraid. He clarified that he was not afraid to go back to the

       penitentiary but was afraid and nervous of what could happen. McGee noted that he was from the


                                                       5
       streets, and he knew “what happened when things like this, you know, come into play as far as you

       having to testify in court on somebody.” He was afraid of leaving his children. McGee was not

       promised anything for his testimony.

¶ 13           McGee did not recall telling police that defendant was wearing a dark sweatsuit and

       thought he told the police it was a gray jumpsuit. Prior to trial, McGee told Detective Kevin Legate

       that defendant told him that he could not believe they provoked him.

¶ 14           At the pub, Douglas Bailey observed a verbal altercation between Mixon and defendant.

       This altercation escalated and defendant struck Mixon with a barstool. Defendant then left the pub.

       Bailey received a call from McGee telling him to step outside because “they was jumping on a guy

       named Sko.” Bailey went outside, and he saw a white van pull up. Bailey “observed [defendant]

       get out the van and open fire.” Bailey initially testified that defendant exited the driver’s side but

       then stated he did not know if it was the driver’s or passenger side “but I know that he stepped out

       that van and started shooting.” The firearm “was like a[n] automatic grayish looking.” Defendant

       fired two or three shots toward the north. Bailey did not see who, if anyone, drove the van away.

       Bailey was in a rush to leave and was concerned for his safety. Bailey could not say if defendant

       took off running, got picked up, or drove away in the van. Bailey testified that “[t]here’s no doubt

       in my mind that [defendant] shot the two to three rounds.” Bailey did not see anyone else in

       possession of a firearm or hear anyone else firing a weapon that night. Bailey did not have anything

       to drink that night.

¶ 15           Gregory Bridges went to the pub on the night of the shooting. He consumed one shot of

       alcohol. When he exited, he saw a white van driving slowly through the parking lot. Bridges made

       eye contact with the driver. The van made a sudden stop and defendant jumped out of it. Defendant

       had his hand near his waist area and then raised his arm and extended it. Bridges saw a flash and


                                                         6
       smoke. He saw defendant holding a gun. Bridges had not seen defendant previously. He believed

       he heard “[m]aybe five or six” gunshots but he was not counting. Bridges was traumatized. After

       the gunshots, the van left. Bridges could not recall seeing anyone enter the van. He assumed

       defendant entered the van, but he did not know. Bridges admitted that he told Legate that defendant

       reentered the van and drove away but testified that he assumed it. He stated that he did not see the

       person that shot the gun run north but added that “everything was almost like it *** wasn’t real.”

       Bridges did not see anyone else with a firearm.

¶ 16          Detective Lane Mings travelled to Sioux Falls, South Dakota to collect defendant and

       transfer him to Knox County.

¶ 17          The State introduced into evidence a certified copy of defendant’s sentencing order for his

       conviction of unlawful possession of a controlled substance. A redacted version of this document

       was published to the jury. It showed that defendant pled guilty to “PCS”, a Class 4 felony, and was

       dated January 10, 2018.

¶ 18          Out of the presence of the jury, defense counsel moved for a mistrial based upon the fact

       the State had not previously disclosed the statement defendant made to McGee that he was

       provoked. Counsel indicated that he would be calling Legate in his case-in-chief, but he did not

       believe that would cure the error. Defense counsel further argued that the statement was powerful

       because it ascribed a motive to his client. The prosecutor responded that he believed McGee told

       him about the statement the day prior during witness preparation, but he did not realize that it was

       not included in the reports—in the statement McGee had given to Legate. He further advised the

       court that he was not trying to hide anything and had neglected to put it in an additional disclosure

       made the prior afternoon. The prosecutor apologized. The court noted that with a lay witness who

       lied to police for 45 minutes of an hour-long interview, there are bound to be things that come out


                                                         7
       during witness preparation that were not previously disclosed to the police. Further, the court did

       not believe that the State’s nondisclosure was purposeful. The court advised that it would give the

       defense an opportunity to recall McGee to further inquire into the matter. It denied the motion for

       a mistrial.

¶ 19           Defense counsel called Legate as a witness. Legate spoke with McGee on April 2 for

       approximately one hour. During that time, McGee never told Legate that defendant told McGee

       that they should not have provoked him.

¶ 20           The court instructed the jury that neither opening nor closing statements are evidence and

       any argument not based upon the evidence should be disregarded. It instructed the jury that the

       State must prove the proposition that during the commission of first degree murder, defendant was

       armed with a firearm and that if it finds the State proved the allegation, it should sign the verdict

       form indicating the allegation was proven. As to aggravated discharge of a firearm, the court told

       the jury that the State must prove defendant knowingly discharged a firearm in the direction of

       another person. Further, the court instructed the jury that it had heard evidence that defendant made

       statements related to the offenses, and it was for them to determine whether defendant made the

       statements and what weight to give the statements, considering all the circumstances under which

       it was made. Additionally, that evidence that a witness had been convicted of an offense may be

       considered as it may affect the believability of that witness. The court also instructed the jury that

       defendant’s prior conviction could only be considered for the purpose of determining whether the

       State proved the proposition that defendant was previously convicted of unlawful possession of a

       controlled substance. Defendant did not tender, and the court did not give, the accomplice witness

       jury instruction.




                                                         8
¶ 21          The jury found defendant guilty and specifically found that the State proved the allegation

       that defendant was armed with a firearm during the commission of first degree murder. Defendant

       moved for a new trial arguing, among other things, that the court (1) “allowed the State to proceed

       with a [UPWF] Count over objection” and that “[t]he introduction of the prior Felony was more

       prejudicial than probative”; and (2) erred in denying the motion for mistrial. Counsel did not

       provide any argument on these allegations during the hearing on the motion. The court noted that

       it had provided defendant an opportunity to stipulate to the prior felony, which the defense rejected.

       The court denied the motion.

¶ 22          At sentencing, the State presented victim impact statements. In providing his

       recommendation, defense counsel stated that there was a “minimum of 45” for the first degree

       murder charge and requested that minimum. He agreed that the sentence on the UPWF charge was

       mandatorily consecutive and requested the minimum on that charge as well.

¶ 23          The court stated that it considered the testimony presented, the trial evidence, the

       presentence investigation report (PSI), the history, character and attitude of defendant, the

       evidence and arguments, and the statutory factors in aggravation and mitigation. The court

       determined that none of the statutory mitigating factors applied. It concluded that the statutory

       aggravating factors that applied were that defendant has a prior history of delinquency or criminal

       activity and that a sentence is necessary to deter others. The court noted that defendant’s criminal

       history was not significant and “not very big” for a 29-year-old. Defendant had two theft charges

       and a “small amount of a controlled substance.” As to the need to deter others, the court noted that

       was particularly important in this case.

¶ 24          The court set forth that the first degree murder conviction carried a 20 to 60-year sentence

       and there was a mandatory 25-year firearm enhancement. The UPWF conviction carried a 2 to 10-


                                                         9
       year sentence. The aggravated discharge of a firearm conviction merged into the first degree

       murder conviction.

¶ 25          Specifically talking about the UPWF charge, the court noted that if defendant had not

       broken that law, they would not be talking about a murder case. The court then directly referenced

       the aggravating factor of the need to deter others and stated that was very important and necessary.

       It noted that this was a crime of passion and opportunity that presented itself to defendant in the

       situation where he had access to a firearm. The court stated that there was a mandatory prison

       sentence even for persons who did not commit murder and that a felon simply having a weapon is

       an automatic two years in prison. Ultimately, the court determined that the maximum sentence of

       10 years’ imprisonment was “an appropriate sentence in this case because, again, the ***

       possession of a weapon by a felon was the very first step in the domino effect that led to Jenni

       McGruder losing her life that night.”

¶ 26          As to the murder charge, the court noted the impact on Jenni’s family, as well as the

       community. It believed it should sentence defendant under the murder charge that required the

       least mental thought behind the crime because the court thought defendant’s conduct was reckless.

       The court did not believe defendant had any animus toward Jenni, but instead that he “just sent

       some rounds downrange and without really much of a thought as to the potential consequences,

       although [defendant] knew or should have known that *** would create a strong probability of

       death or great bodily harm.” It stated that it “considered as dispassionately as [it] could the

       defendant’s prior record, the facts presented in the [PSI]” and determined that a mid-range sentence

       of 40 years’ imprisonment was appropriate. The court also found that the 25-year mandatory

       firearm enhancement was appropriate and required.




                                                       10
¶ 27           Defense counsel filed a motion to reconsider sentence, arguing the sentence was excessive

       as it was essentially a life sentence and provided no reason for defendant to attempt to rehabilitate

       himself. Further, that the sentence did not adequately reflect the mitigation evidence. Additionally,

       he argued that the court deemed defendant’s conduct reckless and that a de facto life sentence for

       a reckless act is excessive. The court denied the motion. In doing so, the court noted that this was

       a horrific crime and the legislature put a significant penalty on it. Additionally, it stated that it was

       not the worst murder the court had seen but also was not the least culpable murder such that a mid-

       range sentence was appropriate for the murder and that is what the court gave defendant. Defendant

       appeals.

¶ 28                                               II. ANALYSIS

¶ 29                                                 A. Mistrial

¶ 30           Defendant argues that the court erred by denying his motion for mistrial based upon the

       State’s failure to disclose defendant’s statement to McGee that he was provoked.

¶ 31           “The trial court’s denial of a mistrial will not be disturbed on review absent a clear abuse

       of discretion.” People v. Nelson, 235 Ill. 2d 386, 435 (2009). A mistrial is appropriate “where an

       error of such gravity has occurred that the defendant has been denied fundamental fairness such

       that continuation of the proceedings would defeat the ends of justice.” Id. “Whether a new trial is

       warranted by the discovery violation depends on several factors.” People v. Morgan, 112 Ill. 2d

       111, 135 (1986). When the State has failed to disclose evidence, the “case must be examined in

       order to determine whether the State’s failure was harmless, just as in any other situation in which

       the ultimate question is one of harmlessness.” People v. Weaver, 92 Ill. 2d 545, 560 (1982). Factors

       to consider are “[t]he strength of the undisclosed evidence, the likelihood that prior notice could

       have helped the defense discredit the evidence, the feasibility of continuance rather than a more


                                                          11
       drastic sanction, and the wilfulness of the State in failing to disclose.” Id. “The closer the evidence,

       the stronger is the case for excluding the statement or declaring a mistrial.” Id.

¶ 32           The State admits there was a discovery violation but asserts a mistrial was not warranted.

       We agree. The undisclosed evidence—defendant’s statement to McGee that he was provoked—

       was not strong evidence. While it gave some insight into a motive, testimony from Bailey and

       McGee already presented that motive when they indicated that defendant had been in a fight with

       Mixon and that another associate of theirs, Sko, was being attacked. McGee also indicated that the

       people attacking Sko were associated with Mixon. Prior notice would not have helped the defense

       discredit the statement. Defendant was able to elicit testimony from Legate that McGee had not

       told him about defendant’s statement regarding provocation when Legate interviewed McGee on

       April 2. Additionally, the court determined that the State did not willfully fail to disclose the

       statement and there is nothing in the record to undermine that determination. Finally, the evidence

       in this case is not close. Three witnesses—McGee, Bailey, and Bridges—positively and

       unequivocally identified defendant as the shooter. A fourth witness, Morrison, did all but explicitly

       identify defendant as the shooter. Moreover, the five witnesses to the shooting gave mostly

       consistent accounts of the shooting. Based on the foregoing, the court did not abuse its discretion

       in denying a mistrial.

¶ 33                            B. Failure to Sever the UPWF and Murder Charges

¶ 34           Defendant argues that the court erred in allowing the State to try him for UPWF and murder

       in the same trial because he was prejudiced by the jury being informed of his prior felony

       conviction.

¶ 35           The parties dispute whether this issue was properly preserved. To preserve an error for

       appellate review, a defendant must object to the error at trial and raise it in his posttrial motion.


                                                         12
       People v. Enoch, 122 Ill. 2d 176, 186 (1988). “[I]t is the defense that must move for a severance.”

       People v. Gapski, 283 Ill. App. 3d 937, 942 (1996).

¶ 36          Here, defendant faults the circuit court for failing to sever the UPWF and murder charges

       and although defendant argues that he objected to the charges being tried together prior to trial and

       in a motion for new trial, the record reveals that he never moved for a severance of those charges.

       Instead, defendant objected to the introduction of his prior felony conviction and moved to dismiss

       the UPWF charge rather than seek a severance. The State characterized his pretrial objection as a

       motion to dismiss and the court analyzed it as such. Defendant did not challenge that

       characterization or the court’s analysis. Moreover, defendant’s motion for new trial failed to raise

       an issue of severance. In the motion, defendant simply states that the court allowed the State to

       proceed on the UPWF charge over an objection and the introduction of the prior felony was

       prejudicial. During the hearing on the motion, defendant made no argument that the court should

       have severed the charges. Based on the foregoing, we conclude that defendant forfeited this issue.

       See Enoch, 122 Ill. 2d at 186.

¶ 37          Even if defendant had not forfeited this issue and could establish that it was an abuse of

       discretion not to sever the charges (see People v. Anderson, 2013 IL App (2d) 111183, ¶ 68

       (providing that the decision whether to sever charges is reviewed for an abuse of discretion)), we

       would find any such error harmless. Specifically, considering the strength of the evidence and the

       fact that the court gave an instruction limiting the jury’s consideration of defendant’s prior felony,

       the outcome of the trial would not have been different if the State did not introduce defendant’s

       prior conviction for possession of a controlled substance. See People v. Burnfield, 295 Ill. App. 3d

       256, 263 (1998) (“An error is considered harmless where the reviewing court can conclude that

       absent the error the outcome of the trial would not have been different.”); People v. Sims, 2019 IL


                                                        13
       App (3d) 170417, ¶ 49 (“Jurors are presumed to follow the instructions provided by the trial

       court.”).

¶ 38                                  C. Ineffective Assistance of Counsel

¶ 39           Defendant argues that defense counsel provided ineffective assistance by failing to request

       an accomplice witness jury instruction in response to McGee’s testimony, which he alleges

       implicated McGee in the planning of the offense.

¶ 40           “[T]o prevail on a claim of ineffective assistance of counsel, a defendant must show that

       (1) counsel’s representation fell below an objective standard of reasonableness, and (2) counsel’s

       substandard representation so prejudiced the defense as to deny the defendant a fair trial.” People

       v. Horton, 143 Ill. 2d 11, 23 (1991). “To show actual prejudice, defendant must establish that ‘there

       is a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

       would have been different. A reasonable probability is a probability sufficient to undermine

       confidence in the outcome.’ ” Id. (quoting Strickland v. Washington, 466 U.S. 668, 694 (1984)).

       “The failure to satisfy either the deficiency prong or the prejudice prong of the Strickland test

       precludes a finding of ineffective assistance of counsel.” People v. Enis, 194 Ill. 2d 361, 377,

       (2000). “[I]f [an] ineffective-assistance claim can be disposed of on the ground that the defendant

       did not suffer prejudice, a court need not decide whether counsel’s performance was

       constitutionally deficient.” People v. Griffin, 178 Ill. 2d 65, 74 (1997).

¶ 41           The accomplice witness jury instruction states that “When a witness says he was involved

       in the commission of a crime with the defendant, the testimony of that witness is subject to

       suspicion and should be considered by you with caution. It should be carefully examined in light

       of the other evidence in the case.” Illinois Pattern Jury Instructions, Criminal, No. 3.17 (approved

       Oct. 17, 2014). The committee notes to the instruction provide


                                                         14
                      “[t]he defendant is entitled to have Instruction 3.17 given to the jury (1) if

                      the witness, rather than the defendant, could have been the person

                      responsible for the crime, or (2) if the witness admits being present at the

                      scene of the crime and could have been indicted either as a principal or

                      under a theory of accountability, but denies involvement.” Id.

¶ 42          Here, regardless of whether the accomplice witness instruction would have been warranted,

       and it is not clear that it would have, defendant cannot establish that he was prejudiced by counsel’s

       failure to seek the instruction because there is no reasonable probability that the provision of the

       instruction would have changed the outcome of the trial. As stated above, the evidence in this case

       was not close. Supra ¶ 32. The jury was already instructed that prior convictions, which McGee

       had, could be considered regarding a witness’s believability. Most importantly, the jury would

       have been instructed to examine McGee’s testimony in light of the other evidence in the case,

       which largely corroborated McGee’s testimony and would therefore bolster his credibility rather

       than undermine it. For example, in addition to McGee (1) two witnesses positively identified

       defendant as the shooter and another witness did all but directly identify defendant as the shooter;

       (2) two witnesses observed defendant exit a white van, and another witness observed a van near

       where the shots came from; (3) three witnesses heard two or three gunshots; (4) one witness

       corroborated that defendant had been in a fight with Mixon, and Sko was being attacked by

       Mixon’s associates; and (5) one witness corroborated that defendant ran north and another

       indicated that a person with a gun ran north.

¶ 43          Defendant relies heavily upon People v. Wheeler, 401 Ill. App. 3d 304 (2010), to support

       his argument that he was prejudiced by counsel’s failure to tender the accomplice witness

       instruction. In that matter, the court found counsel’s deficient performance in failing to tender the


                                                        15
       instruction prejudicial because the State’s case “hinged on” the alleged accomplice’s testimony.

       Id. at 314. The court noted that the alleged accomplice was the State’s key witness, who was the

       only eyewitness that could identify defendant as the shooter and identify defendant’s car. Id.

       Contrary to Wheeler, the State’s case in this matter did not hinge on McGee’s testimony.

¶ 44                                     D. Prosecutorial Misconduct

¶ 45          Defendant argues that the prosecutor engaged in misconduct by telling the jury it would

       hear that defendant told McGee that he “fucked up” but failed to produce such evidence and

       compounded that error by asking McGee a leading question in that regard.

¶ 46          Defendant failed to preserve this issue but argues it is reversible plain error because the

       evidence is closely balanced. The plain error doctrine allows a forfeited error to be reviewed when

       “a clear or obvious error occurred and the evidence is so closely balanced that the error alone

       threatened to tip the scales of justice against the defendant.” People v. Belknap, 2014 IL 117094,

       ¶ 48. Generally, the first step in applying the plain error doctrine is to determine whether a clear

       or obvious error occurred. People v. Sebby, 2017 IL 119445, ¶ 49. However, “[w]here the only

       basis proffered for plain-error review is a claim that the evidence is closely balanced” the

       reviewing court may bypass the error determination when the closely balanced analysis is

       dispositive. See People v. White, 2011 IL 109689, ¶ 148.

¶ 47          Here, the evidence is not closely balanced. Specifically, as set forth above (supra ¶¶ 32,

       42), multiple witnesses identified defendant as the shooter and their accounts were generally

       consistent. See, e.g., People v. Brooks, 187 Ill. 2d 91, 133 (1999) (providing that discrepancies

       between multiple witnesses’ statements are “to be expected anytime several persons witness the

       same event under traumatic circumstances”); Sebby, 2017 IL 119445, ¶ 53 (stating that when

       determining whether the evidence is closely balanced, “a reviewing court must evaluate the totality


                                                       16
       of the evidence and conduct a qualitative, commonsense assessment of it within the context of the

       case”). This evidence readily established defendant’s guilt of murder, aggravated discharge of a

       firearm, and UPWF.

¶ 48           Alternatively, defendant argues that counsel provided ineffective assistance by failing to

       object to the misconduct and preserve the issue for appellate review. Notably, counsel did object

       to the leading question, and the court sustained counsel’s objection. Counsel, however, failed to

       include the issue in a posttrial motion or otherwise address in the circuit court the State’s failure

       to present the evidence it told jurors it would hear in opening statements. Even if counsel had

       preserved the issues, they fail on the merits such that defendant has suffered no prejudice from

       counsel’s failure. See Griffin, 178 Ill. 2d at 74.

¶ 49           “[I]t is improper for counsel to make opening statements about testimony to be introduced

       at trial and then fail to produce that evidence.” People v. Kliner, 185 Ill. 2d 81, 127 (1998). But

       “[r]eversible error occurs only where the prosecutor’s opening comments are attributable to

       deliberate misconduct of the prosecutor and result in substantial prejudice to the defendant.”

       (Emphasis in original.) Id.

¶ 50           Here, there is no evidence in the record that the prosecutor’s opening comments were

       attributable to deliberate misconduct. The prosecutor’s attempt to elicit the statement from McGee,

       which defense counsel objected to, indicates that the prosecutor intended to introduce the evidence

       it referenced in opening statement such that its failure to do so was not deliberate. Further,

       considering the strength of the evidence, (supra ¶¶ 32, 42) it cannot be said that defendant was

       substantially prejudiced by the opening statement and the attempt to elicit the evidence through

       the leading question. Additionally, any potential prejudice was limited by the court’s instruction




                                                            17
       to the jury that opening statements are not evidence. See Sims, 2019 IL App (3d) 170417, ¶ 49.

       Counsel was not ineffective for failing to preserve this meritless issue.

¶ 51                                            E. Cumulative Error

¶ 52           Defendant argues that if the above alleged errors do not individually require reversal, the

       cumulative effect of the errors requires reversal because they created a pervasive pattern of unfair

       prejudice which denied him the right to a fair trial.

¶ 53           “[W]here errors are not individually considered sufficiently egregious for an appellate

       court to grant the defendant a new trial, but the errors, nevertheless, create a pervasive pattern of

       unfair prejudice to the defendant’s case, a new trial may be granted on the ground of cumulative

       error.” People v. Howell, 358 Ill. App. 3d 512, 526 (2005). However, “[i]f the alleged errors do

       not amount to reversible error on any individual issue, generally there is no cumulative error.” Id.

       “[A] defendant in a criminal case is entitled to a fair trial, not a perfect one.” People v. Ruiz, 94 Ill.

       2d 245, 260 (1982). The question the court asks, is “whether a substantial right has been affected

       to such a degree that we cannot confidently state that defendant’s trial was fundamentally fair.”

       People v. Blue, 189 Ill. 2d 99, 138 (2000).

¶ 54           Here, some of defendant’s contentions are not error and those that are erroneous do not

       amount to reversible error. After reviewing the record, we cannot say that the purported errors

       affected defendant’s substantial rights to such a degree that his trial was not fundamentally fair

       and therefore, reversal is not warranted.

¶ 55                                               F. Sentencing

¶ 56                                           1. Apprendi Violation

¶ 57           Defendant argues that the court erroneously imposed a 25-year mandatory firearm

       enhancement due to defendant personally discharging a firearm where the jury was only asked to

                                                          18
       determine whether defendant was armed with a firearm, which only results in a 15-year

       enhancement. See Apprendi v. New Jersey, 530 U.S. 466, 490 (2000). Defendant acknowledges

       he forfeited this error but argues that it may be corrected as a plain error because the evidence is

       closely balanced. We begin by determining whether the court erred. Sebby, 2017 IL 119445, ¶ 49

¶ 58          Section 5-8-1(a)(1)(d)(iii) of the Unified Code of Corrections requires the imposition of a

       25-year sentence enhancement where a defendant discharges a firearm during the commission of

       a murder. 730 ILCS 5/5-8-1(a)(1)(d)(iii) (West 2018). Before imposing this firearm enhancement,

       the jury must find the evidence established beyond a reasonable doubt that defendant discharged

       a firearm in the commission of the murder. Apprendi, 530 U.S. at 490; People v. Alexander, 2017

       IL App (1st) 142170, ¶ 47. Apprendi violations may be reviewed under the closely balanced prong

       of the plain error doctrine. People v. Nitz, 219 Ill. 2d 400, 414-16 (2006).

¶ 59          Initially, we note that while the State acknowledges that an Apprendi violation occurred, it

       is not entirely clear from the record that there was one. The jury found defendant guilty of

       aggravated discharge of a firearm, which necessarily required the jury to find beyond a reasonable

       doubt that defendant knowingly discharged a firearm. See 720 ILCS 5/24-1.2(a)(2) (West 2018).

       Regardless, the evidence regarding whether defendant personally discharged a firearm is not close.

       Three witnesses testified that defendant discharged a firearm, and none of the witnesses testified

       that they observed any other individual with a firearm at the time of the shooting. Therefore, we

       find no reversible plain error regarding the court’s imposition of the 25-year firearm enhancement.

¶ 60                                    2. Improper Aggravating Factor

¶ 61          Defendant argues that in sentencing him for UPWF the court took into consideration an

       improper aggravating factor, his prior felony conviction for unlawful possession of a controlled

       substance, because that conviction is an element of the offense. He also appears to argue that the


                                                        19
       court improperly considered the murder as an aggravating factor. Defendant acknowledges he

       forfeited this issue but requests review under the second prong of the plain error doctrine. Under

       that prong, a reviewing court may remedy a “clear or obvious” error when “that error is so serious

       that it affected the fairness of the defendant’s trial and challenged the integrity of the judicial

       process.” People v. Piatkowski, 225 Ill. 2d 551, 565 (2007). The first step in applying the plain

       error doctrine is to determine if an error occurred. Id.

¶ 62          In determining whether the court based the sentence on an improper aggravating factor, “a

       court of review should consider the record as a whole, rather than focusing on a few words or

       statements by the trial court.” People v. Dowding, 388 Ill. App. 3d 936, 943 (2009). “Generally, a

       factor implicit in the offense for which the defendant has been convicted cannot be used as an

       aggravating factor in sentencing for that offense.” People v. Phelps, 211 Ill. 2d 1, 11 (2004). “Such

       dual use of a single factor is often referred to as a ‘double enhancement.’ ” Id. at 12. It is

       defendant’s burden to show that the circuit court considered an improper factor in determining a

       sentence. People v. Grant, 2019 IL App (3d) 170185, ¶ 28. “[T]he double-enhancement rule

       prohibits a single factor from being used twice with respect to the same offense” and there is no

       “principle that prohibits the use of a single factor with respect to separate and distinct offenses.”

       (Emphasis in original.) Phelps, 211 Ill. 2d at 17. “ ‘[T]he nature and circumstances of the offense,

       including the nature and extent of each element of the offense as committed by the defendant’ ”

       may be considered in sentencing a defendant. People v. Saldivar, 113 Ill. 2d 256, 268-69 (1986)

       (quoting People v. Hunter, 101 Ill. App. 3d 692, 694 (1981), quoting People v. Tolliver, 98 Ill.

       App. 3d 116, 117-18 (1981)). “On appeal, a reviewing court will not vacate a sentence that was

       based upon an improper factor and remand for resentencing if the reviewing court can determine




                                                         20
       from the record that the weight placed on the improperly considered aggravating factor was so

       insignificant that it did not lead to a greater sentence.” Grant, 2019 IL App (3d) 170185, ¶ 28.

¶ 63          In setting forth the aggravating factors applicable to defendant’s crimes, the court

       referenced defendant’s criminal history. This history included, among other things, the conviction

       underlying defendant’s UPWF conviction. The court specifically stated that the history was not

       significant. Further, when addressing the reasoning for defendant’s UPWF sentence, the court did

       not explicitly reference or rely on defendant’s conviction for unlawful possession of a controlled

       substance. Instead, the only aggravating factor the court highlighted was the need to deter others.

       Any reference to defendant being a felon was simply a reference to the nature of the offense,

       Considering the record, we find the court did not improperly consider defendant’s prior unlawful

       possession of a controlled substance conviction. At most, the record establishes that the court gave

       insignificant consideration to this prior offense. Additionally, the court properly considered

       defendant’s criminal history, which included the conviction underlying the UPWF conviction. See

       People v. Brown, 2018 IL App (1st) 160924, ¶ 21 (stating that “although Brown’s prior [unlawful

       use of a weapon by a felon (UUWF)] conviction was used as a predicate offense for the [armed

       habitual criminal] conviction, the trial court could properly consider the UUWF conviction as part

       of Brown’s criminal history”) (citing People v. Thomas, 171 Ill. 2d 207, 227-228 (1996)).

¶ 64          We further find that the court did not err in considering the murder and/or shooting as an

       aggravating factor in sentencing defendant on the UPWF charge. Specifically, the UPWF charge

       and the murder charge are separate offenses and the double-enhancement rule only “prohibits a

       single factor from being used twice with respect to the same offense.” (Emphasis in original.)

       Phelps, 211 Ill. 2d at 17. Therefore, the court properly considered the underlying murder and/or

       shooting as it determined defendant’s sentence for UPWF.


                                                       21
¶ 65          Based on the foregoing, we find no error, and as a result, no plain error.

¶ 66                                        3. Excessive Sentence

¶ 67          Defendant argues that his 40-year sentence for murder was excessive because the court

       found that his conduct was reckless. Defendant also argues that his 40-year and 10-year sentences

       for murder and UPWF were excessive because the court failed to properly consider mitigating

       evidence and defendant’s potential for rehabilitation and placed undue weight on retribution.

¶ 68          “It is well settled that a trial judge’s sentencing decisions are entitled to great deference

       and will not be altered on appeal absent an abuse of discretion.” People v. Jackson, 375 Ill. App.

       3d 796, 800 (2007). A reviewing court “must not substitute its judgment for that of the trial court

       simply because the reviewing court would have weighed the factors differently.” Id. at 800-01. A

       sentence that falls within the statutorily prescribed range is presumptively valid (People v. Busse,

       2016 IL App (1st) 142941, ¶ 27), and “is not an abuse of discretion unless it is manifestly

       disproportionate to the nature of the offense” (People v. Franks, 292 Ill. App. 3d 776, 779 (1997)).

       “Importantly, it is the seriousness of the crime—rather than the presence of mitigating factors—

       that is the most important factor in determining an appropriate sentence.” People v. Decatur, 2015

       IL App (1st) 130231, ¶ 12. The sentencing “court is not required to give defendant’s rehabilitative

       potential more weight than the seriousness of the offense.” People v. Nussbaum, 251 Ill. App. 3d

       779, 781 (1993). We presume the circuit court considered the relevant factors and mitigating

       evidence presented. People v. Wilson, 2016 App (1st) 141063, ¶ 11.

¶ 69          First degree murder carries a sentencing range of 20 to 60 years’ imprisonment. 730 ILCS

       5/5-4.5-20(a) (West 2018). UPWF carries a sentencing range of 2 to 10 years’ imprisonment. 720

       ILCS 5/24-1.1(e) (West 2018). Defendant’s sentences of 40 years’ imprisonment for first degree

       murder and 10 years’ imprisonment for UPWF are within the statutory ranges and are


                                                       22
       presumptively valid. See Busse, 2016 IL App (1st) 142941, ¶ 27. Further, the record does not rebut

       this presumption, as the court explicitly stated that it considered all the evidence, the PSI, and the

       mitigating and aggravating factors. Defendant would like this court to place more weight on his

       rehabilitative potential, but this court is not to reweigh the factors on appeal. See People v.

       Hageman, 2020 IL App (3d) 170637, ¶ 19 (“It is not our duty on appeal to reweigh the factors

       involved in the circuit court’s sentencing decision.”).

¶ 70          While defendant claims that the mid-range sentence of 40 years was excessive, as the court

       termed his conduct reckless, he overlooks that the court also noted during the hearing on

       defendant’s motion for reconsideration that the murder was neither the most nor least culpable

       murder the court had seen such that a mid-range sentence was appropriate. Thus, the court clearly

       took into consideration the fact that it believed defendant’s conduct was reckless.

¶ 71          The court’s comment that the murder would not have happened had defendant not

       committed the offense of UPWF does not indicate that it placed undue weight on retribution.

       Rather, the circuit court must weigh the relevant factors and this comment establishes that the court

       considered the nature and the circumstances of the offense—there certainly is a difference in the

       circumstances of a UPWF offense that results in death and the circumstances of an UPWF offense

       when no one is harmed. Based on the foregoing, defendant’s sentences are not excessive.

¶ 72                                           III. CONCLUSION

¶ 73          For the foregoing reasons, we affirm the judgment of the circuit court of Knox County.

¶ 74          Affirmed.




                                                        23